Citation Nr: 1824644	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 103	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1980 to March 1984, from May 1991 to August 1991, from November 1994 to February 1995, from April 2002 to April 2003, from August 2005 to December 2005, from April 2007 to September 2007, and from October 2010 to June 2011, with additional periods of service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the February 2014 rating decision, in pertinent part, the RO denied service connection for Parkinson's Disease and a right hand injury.  

In January 2015, the Veteran and his spouse testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  

In an August 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for Parkinson's Disease.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

On May 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On May 22, 2017, the Board received a letter from the Veteran, in which he indicated that he wanted his "current appeal withdrawn" and "no longer wish[ed] to have an open appeal."  The Veteran has clearly expressed unambiguous intent to withdraw the appeal.  The Board therefore finds that the Veteran's statement meets the criteria for withdrawal of the appeal.  

Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


